DETAILED ACTION
Summary 
This Office Action is responsive to amendments filed 03/24/2021.

Drawings
The drawings were received on 07/09/2018.  These drawings are accepted.

Allowable Subject Matter
Claims 1-3, 5-7, 9-16, 18, 20-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1:
The prior art of record fails to teach or fairly suggest, either singularly or in combination, a wearable device comprising each and every one of the following limitations:
A housing comprising a slot operable to contain an electronically readable tag or a transmitter and a door having a first position that covers the slot and a second position that exposes the slot; and
A plurality of depressible buttons coupled to the housing, wherein depressing at least two of the plurality of depressible buttons in a predetermined order is operable to expose the electronically readable tag in or from the slot or I operable to activate the transmitter to transmit a signal.
Regarding independent claim 16:

Exposing a first electronically readable tag or a second electronically readable tag contained in a housing of a wearable device by pressing a plurality of buttons coupled to the housing in a predetermined order, wherein exposing the first electronically readable tag comprises pressing a first pair of the plurality of buttons simultaneously and exposing the second electronic tag comprises pressing a second pair of the plurality of buttons simultaneously; and exposing the electronic tag to a tag reader.
Regarding independent claim 21:
The prior art of record fails to teach or fairly suggest, either singularly or in combination, a wearable device comprising each and every one of the following limitations:
A housing comprising a slot operable to contain an electronically readable tag or a transmitter; and
A plurality of depressible buttons coupled to the housing, wherein depressing at least two of the plurality of depressible buttons in a predetermined order is operable to expose the electronically readable tag in or from the slot or is operable to activate the transmitter to transmit a signal, and wherein the housing operable to be rotated to flip over.
Claims 2, 3, 5-7, 9-15, 18, 20, and 22-24 depend from claims 1, 16, and 21, and are therefore allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A GUDORF whose telephone number is (571)270-7607.  If the Examiner cannot be reached by telephone, she can be reached through the following e-mail address: laura.gudorf@uspto.gov.  The examiner can normally be reached on M-F 6:00-4:00 PM.
If attempts to reach the examiner by telephone and e-mail are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/LAURA A GUDORF/           Primary Examiner, Art Unit 2876